United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-541
Issued: November 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 15, 2008 appellant, through his representative, filed a timely appeal from
an August 26, 2008 merit decision of the Office of Workers’ Compensation Programs denying
acceptance of his claim for various additional conditions. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he sustained a head injury, traumatic brain
injury, balance disturbance, cognitive impairment or aggravation of lumbosacral spinal stenosis,
spondylosis and radiculopathy due to his August 27, 2006 employment injury.
On appeal, appellant’s representative contends that medical and wage-loss benefits were
wrongly denied after September 2006 as the June 13, 2008 medical report of Dr. Haodong Song,
a Board-certified psychiatrist and neurologist, established that appellant developed these
conditions as a result of his employment injury.

FACTUAL HISTORY
On August 31, 2006 appellant, then a 56-year-old dock clerk, filed a traumatic injury
claim (Form CA-1) alleging that on August 27, 2006 he fell and hit his face on concrete resulting
in swelling. The employing establishment controverted the claim.
In an August 27, 2006 accident report, appellant’s supervisor stated that appellant was on
his way from transportation to his tour and that the last thing he remembered was approaching
the ground. Appellant blacked out and had no memory regarding the cause of the fall. He
sustained facial injuries and scraped knees and was admitted to the hospital for three to four
days.
On September 5, 2006 the Office notified appellant of the deficiencies in his claim and
requested additional evidence. Appellant submitted a series of chart notes and medical reports
dated August 27 through September 15, 2006 related to his hospitalization and follow-up
treatment for a subdural hematoma and laceration due to a slip and fall.
By decision dated October 5, 2006, the Office denied appellant’s claim on the grounds
that he did not submit sufficient factual evidence describing the August 27, 2006 fall to establish
that the incident occurred as alleged.
On October 11, 2006 appellant submitted a second traumatic injury claim (Form CA-1).
He alleged that on August 27, 2006 he stepped on loose gravel causing him to lose his balance
and fall. Appellant claimed that he injured his left eye, sustained a laceration of his left cheek
and a concussion.
On November 7, 2006 appellant requested an oral hearing before an Office hearing
representative, which took place on February 26, 2007. He testified that his fall on August 27,
2006 occurred after he stepped on a pebble and lost his balance.
In a February 21, 2007 medical report, Dr. Haodong Song, a Board-certified psychiatrist
and neurologist, reported appellant’s complaints of left-sided lower extremity pain after an
August 27, 2006 fall at work when appellant stepped on a loose pebble and lost his balance.
Appellant reported intermittent pain around his left facial wound, tingling sensation and pain in
the left lateral thigh with frequent attacks of dizziness and lightheadedness when standing up
quickly or during the shower. A February 8, 2007 magnetic resonance imaging (MRI) scan
revealed minor degenerative disc and facet changes involving the lower lumbar levels associated
with mild convex left scoliosis, superimposed minimal central annular tearing, left foraminal
ridging at L2-3 and L3-4, moderate to large central and left lateralizing herniated nucleus
pulposus, minor left lateralizing ridging at L5-S1, central stenosis, severe at L4-5 and moderate
to severe at L3-4, and borderline canal dimension at L2-3. Dr. Song opined that appellant’s
lower extremity pain was likely secondary to degenerative disease and disc herniation of the
lumbar spine. He noted that it was unclear whether the left lower extremity weakness was from
a previous stroke or contributed to by the lumbosacral radiculopathy.
By decision dated June 6, 2007, the Office hearing representative reversed the October 5,
2006 decision and accepted appellant’s claim for facial laceration, contusion to the face, scalp

2

and neck and subdural hematoma. He found that appellant was entitled to continuation of pay
for time lost from work from the date of injury through September 6, 2006. However, the
hearing representative noted that the evidence of record did not establish entitlement to medical
or wage-loss benefits thereafter.
By decision dated June 19, 2007, the Office notified appellant that his claim was accepted
for face laceration, contusion of the face, scalp and neck and traumatic subdural hematoma. It
also stated that there was no evidence of record establishing appellant’s entitlement to additional
medical treatment beyond September 15, 2006 or wage-loss benefits after August 27, 2006.
In a May 27, 2008 letter, appellant, through his representative, filed a request for
reconsideration of the June 19, 2007 decision. He requested that the Office continue his wageloss and medical benefits after September 15, 2006.
In a medical report dated June 13, 2008, Dr. Song stated that appellant fell on August 27,
2006 at work. Appellant recalled stepping on loose pebbles, losing his balance and falling. The
fall resulted in a left facial laceration and he was hospitalized. After the left facial wound was
repaired, appellant reported experiencing sharp pain around the wound, but, the pain had since
resolved. He also experienced new tingling and pain in the left lower extremity. Dr. Song noted
a history of stroke in 1995 with residual left-sided hemiparesis. He stated that appellant’s
weakness and memory worsened after the fall and that he had not returned to his functional
baseline and was unable to return to work. Physical examination revealed left-sided hemiparesis,
decreased muscle bulk and increased tone on the left side. Appellant demonstrated paresthesia in
the distribution of the left lateral femorocutaneous nerve and hemiparetic gait. Reflexes were
increased in the left side and plantar reflex showed toes up going on the left. Dr. Song diagnosed
an old stroke with residual persistent left hemiparesis. He stated that the August 27, 2006 fall
resulted in facial laceration and possible subdural hematoma. Dr. Song opined that appellant’s
motor function worsened after the fall and he also developed new symptoms consistent with
postconcussion syndrome. There was also a suggestion of worsening lumbosacral radiculopathy
after the fall. Dr. Song opined that appellant was likely to be more vulnerable to subsequent
complications secondary to the fall. He diagnosed persistent gait disturbance and balance
difficulty with a likely multifactorial etiology, including increased tone due to upper motor
neuron dysfunction secondary to old stroke and a brain injury from the fall, lumbosacral spinal
stenosis and radiculopathy. Dr. Song also assessed mild-to-moderate cognitive impairment,
likely related to stroke and head injury. He stated that appellant’s lumbosacral spinal stenosis,
spondylosis and radiculopathy worsened after the fall.
In a June 13, 2008 letter, appellant, through his representative, requested that the Office
accept the conditions of head injury, brain injury, traumatic brain injury, balance disturbance and
cognitive impairment, as well as aggravation of lumbosacral spinal stenosis, spondylosis and
radiculopathy.
By decision dated August 26, 2008, the Office denied modification of the prior decision.
It found that appellant did not submit sufficient medical evidence to establish that the August 27,
2006 employment injury caused or contributed to the conditions diagnosed by Dr. Song.

3

LEGAL PRECEDENT
The claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.1 Causal relationship is a
medical issue and the medical evidence generally required to establish causal relationship is
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence which includes a physician’s rationalized opinion on whether there is a causal
relationship between the employee’s diagnosed condition and the compensable employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.2
The Board has held that the subsequent progression of an employment-related condition
“remains compensable so long as the worsening is not shown to have been produced by an
independent nonindustrial cause.”3 If a member weakened by an employment injury contributes
to a later fall or other injury, the subsequent injury will be compensable as a consequential
injury, if the further medical complication flows from the compensable injury, i.e., “so long as it
is clear that the real operative factor is the progression of the compensable injury, with an
exertion that in itself would not be unreasonable in the circumstances.”4
ANALYSIS
The Office accepted that appellant sustained facial laceration, contusion of the face, scalp
and neck and traumatic subdural hematoma as a result of the August 27, 2006 employmentrelated fall. It denied medical benefits and wage-loss benefits after September 15, 2006.
Appellant requested reconsideration and also requested that his claim be expanded to include
head injury, brain injury, traumatic brain injury, balance disturbance, cognitive impairment and
aggravation of lumbosacral spinal stenosis, spondylosis and radiculopathy. In an August 26,
2008 decision, the Office denied expansion of the claim finding that appellant did not establish
that the additional conditions were causally related to the August 27, 2006 employment injury.
The issue is whether appellant established that he sustained the additional conditions due to the
August 27, 2006 fall. The Board finds that he has not met his burden of proof.
Appellant submitted two medical reports from Dr. Song dated February 21, 2007 and
June 13, 2008. He noted appellant’s complaints of left-sided lower extremity pain and reviewed
a February 2, 2007 MRI scan revealing minor degenerative disc and facet changes involving the
lower lumbar levels, superimposed minimal central annular tearing, left forminal ridging in the
1

Katherine J. Friday, 47 ECAB 591, 594 (1996).

2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
3
4

Raymond A. Nester, 50 ECAB 173, 175 (1998); Robert W. Meeson, 44 ECAB 834, 839 (1993).
S.M., 58 ECAB ___ (Docket No. 06-536, issued November 24, 2006); Raymond A. Nester, supra note 3.

4

lumbar spine and central stenosis. Dr. Song opined that the lower extremity pain was likely due
to degenerative disc disease and disc herniation of the lumbar spine. He advised that it was
unclear whether the left lower extremity weakness was due to appellant’s previous stroke or the
lumbosacral radiculopathy. The Board finds this report insufficient to establish that appellant
sustained any additional conditions due to or as a consequence of his employment injury.
Although Dr. Song addressed appellant’s spinal condition, he did not render an opinion as to the
cause of the condition or specifically relate any diagnosed spinal condition to the August 26,
2007 fall.5 As to appellant’s lower extremity weakness and pain, Dr. Song did not provide any
opinion relating any diagnosed condition to the work-related injury. While he reported
appellant’s complaints of lower extremity pain following the August 27, 2006 fall, this is not
sufficient to establish causation as there is no medical rationale explaining how the employment
injury caused a diagnosed lower extremity condition.6
On June 13, 2008 Dr. Song stated that appellant fell on August 27, 2006 at work after
losing his balance on gravel, resulting in a left facial laceration and possible subdural hematoma.
Appellant also sustained a worsening of his motor function after the fall, as well as new
symptoms consistent with postconcussion syndrome and a worsening of lumbosacral
radiculopathy. Dr. Song diagnosed persistent gait disturbance and balance difficulty with a
likely multifactorial etiology, including increased tone secondary to an old stroke and a brain
injury. He assessed mild-to-moderate cognitive impairment, likely related to stroke and head
injury.
Dr. Song stated that appellant’s lumbosacral spinal stenosis, spondylosis and
radiculopathy were worsened after the fall.
The Board finds that this medical report also fails to establish that appellant sustained any
additional conditions as a result of the August 27, 2006 employment injury. Dr. Song opined
that, after the fall, appellant sustained a worsening of his left motor function, lumbosacral
radiculopathy, lumbosacral spinal stenosis and spondylosis. The fact that appellant experienced
these conditions after he fell is insufficient to establish causation as Dr. Song did not adequately
explain how the fall caused or contributed to a worsening of appellant’s spinal conditions or left
motor function.7 These conditions are not established as employment related.8 The medical
report does not establish that appellant sustained persistent gait disturbance, balance difficulty
and cognitive impairment as a result of the August 27, 2006 employment injury. Dr. Song
opined that these conditions had a likely multifactorial etiology including an old stroke and brain
injury. This opinion is equivocal and lacks sufficient medical rationale.9 Dr. Song did not
provide a well-reasoned explanation as to how the fall or any resulting brain injury actually

5

Medical reports that do not address causation are of diminished probative value. Donald T. Pippin, 54 ECAB
631 (2003).
6

Without a rationalized opinion on causal relationship, the mere fact that an injury manifested itself at work does
not raise an inference of causal relationship. Robert Lombardo, 40 ECAB 1038 (1989).
7

Id.

8

See Lucrecia M. Nielsen, 42 ECAB 583 (1991).

9

See D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007).

5

caused or contributed to the persistent gait disturbance, balance difficulty or cognitive
impairment.10
The Board finds that the medical evidence is insufficient to support appellant’s request
for an expanded claim to include additional neurological and spinal conditions.
CONCLUSION
The Board finds that appellant did not establish that he sustained a head injury, traumatic
brain injury, balance disturbance, cognitive impairment, aggravation of lumbosacral stenosis,
spondylosis or radiculopathy due to his August 27, 2006 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the August 26, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

See Victor J. Woodham, supra note 2.

6

